Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 9 June 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest friend.
Quincy 9. June 1804.

I have now received your favour of the 29th: of last month, enclosing a letter from your Mamma, for Mr: Murdoch, which I shall take care to forward, by the first vessel that will go from Boston to England.—
You had been so long without an attack of the spasms, that I had flattered myself they had taken their final leave—I grieve to hear of their return—Perhaps it may only be in consequence of the change in the whole nervous system, by weaning your child—As the fine Season is now in its glory, I hope you will not omit to take frequent exercise, and a change of air as often as you can—
As for George his age for mischief is now come, and we cannot expect he should be exempt from it more than others—Is there no such thing as a day school where he could be sent, and kept quiet?
Tis very unaccountable that the other young Gentleman should be so passionate as you tell me—for you know it could not come from either of his parents—Perhaps he derives it by transmission from some former generation—But upon further recollection and calling to mind what has happened to me this very week, I must confess that I can account for some degree of irritability in a child of mine, without going more than one step upwards to find its source.
I went last Tuesday to Dedham, to attend a Court there on the same old business of a new road in the town of Quincy, which called me there more than once while we lived in Boston—I dare say you will remember to have heard us talk about it—Certain persons wish to make a new road through the town, at the expence of the town, and against the will of the town—They had already been beaten twice of the ground, and Tuesday we had the question for the third Time—They were beaten off again; but still will not be quiet—I suppose we shall have another pull for it in September.
Our General Court are in Session, but I have not been in Boston since they met—They are employed as usual with an abundance of Turnpikes, and Bridges, and Banks, but they have also some other matter to amuse themselves with. They are to determine how the Electors of President and Vice-President are to be chosen—Whether by a general ticket to be elected throughout the Commonwealth—by separate districts, or by the Legislature themselves—It makes no difference as to the issue of the Election, which way it is determined, but the parties think it something worth contesting against each other.
We have had hitherto a very fine Season since the Spring opened, and plenteous rains, which were very much wanted last year—Hitherto there has been no very warm weather—This is the first day of genuine summer heat.
I enclosed in my last Letter which I hope you have before this received, a 50 dollar bill.
I am my dearest Louisa, ever affectionately yours
John Q. Adams